DETAILED ACTION

This Office action is a reply to the amendment filed on 11/8/2021. Claims 1-32 are pending. No claims have been withdrawn, cancelled or added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, “a non-detachable base tray” fails to comply with the written description requirement because applicant’s disclosure did not previously disclose the base tray being non-detachable. Applicant’s specification states that the base tray is “coupled to the shoulder 420 of the second child seat 400” or “pivotally coupled to the shoulder 420” (applicant’s specification paragraph [0090]). The examiner takes the positon that “coupled to” does not mean non-detachable. To the contrary, applicant’s speciation further states that the other arm is “releasably coupled to the shoulder” with a “releasable coupling [including] a plunger 516” (applicant’s specification paragraph [0090]). Nowhere does applicant’s specification convey that the base tray is being non-detachable. Applicant’s drawings do not depict the base tray as being non-detachable. Although, one arm 512 is shown attached to seat 400 in Fig. 30, the other arm is shown detached. Thus, applicant’s disclosure, taken as a whole, did not reasonably convey the base tray being non-detachable. See also claims 11 and 22.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, “a frame member” is indefinite because claim 11 recites a “front frame member” and “a back frame member”. It appears that the frame member of claim 18 is referring to one of the frame members of claim 11 and thus appears to be a double inclusion. Does applicant intend for the frame member to refer to a previously recited frame member, or a different/additional frame member?
Claim 29, “a frame member” is indefinite because claim 22 recites a “front frame member” and “a back frame member”. It appears that the frame member of claim 29 is referring to one of the frame members of claim 22 and thus appears to be a double inclusion. Does applicant intend for the frame member to refer to a previously recited frame member, or a different/additional frame member?





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403).
	Claim 1, Kostyniak teaches a child seat for supporting a child above a support surface, the child seat comprising:
a first seat assembly 10 comprising a first seating surface 11 and first and second shoulder portions (each labeled 13; Fig. 2) extending upwardly from opposed lateral side portions of the seating surface (Fig. 2);
a second seat assembly 20 comprising a second seating surface 21 and first and second shoulder portions (each labeled 23; Fig. 3), and an outer periphery (outer periphery of 20; Fig. 3) configured to cover the first seating surface and the first and second shoulder portions of the first seat assembly when the second seat assembly is coupled to the first seat assembly (Fig. 1), wherein the second seat assembly is configured to rest on a separate support surface [0026], in a booster seat configuration when the second seat assembly is decoupled from the first seat assembly [0026]; and
a tray assembly comprising:
a non-detachable base tray (39; note that the base tray may be pivotally coupled 
	Although, Kostyniak contemplates various embodiments of the tray potentially comprising removable attaching means (Kostyniak [0023]), Kostyniak is unclear as to the second arm being releasably coupled to the second shoulder portion of the second seat assembly with a release mechanism configured for user actuation to disengage a releasable coupling between the second arm of the base tray and the second shoulder portion of the second seat assembly, and a detachable tray configured for detachable and adjustable coupling with the base tray, whereby the detachable tray can be attached to and removed from the base tray, and whereby the detachable tray is adjustably positionable 2Serial No.: 16/782,174Attorney Docket No.: 2K08.1-633relative to the seat assembly when the detachable tray is attached to the base tray.
	However, Greger teaches a child seat comprising a base tray 22 having a second arm (right side of 22; Figs. 1 and 3) releasably coupled to a shoulder portion of the seat assembly ([0016], [0022]) with a release mechanism configured for user actuation to disengage a releasable coupling between the second arm of the base tray and the second shoulder portion of the second seat assembly ([0016], [0022]), and a detachable tray 32 configured for detachable and adjustable coupling with the base tray ([0020]-[0021]; Fig. 1), whereby the detachable tray can be attached to and removed from the base tray ([0020]-[0021]; Fig. 1), and whereby the detachable tray is adjustably 
In the event that applicant disagrees that Kostyniak teaches a base tray that is non-detachable, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of the invention to form the base tray being non-detachable from the seat, with the reasonable expectation of increasing the structural stability of the base tray on the seat by coupling the base tray to the seat using known methods, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art 
Claim 2, as modified above, the combination of Kostyniak and Greger teaches all the limitations of claim 1, and further teaches wherein the pivotal coupling between the first arm of the base tray and the first shoulder portion of the second seat assembly allows the second arm of the base tray to pivot away from the second seat assembly (Kostyniak [0023]; Fig. 1). Kostyniak does not teach the pivoting being upon disengagement of the releasable coupling between the second arm of the base tray and the second shoulder portion of the second seat assembly with or without the detachable tray attached to the base tray. However, Kostyniak contemplates various release means (Kostyniak [0023]) and Greger further teaches releasable couplings (Greger [0020], [0021]; Fig. 1) that are capable of activation with or without the detachable tray attached 
Claim 5, as modified above, the combination of Kostyniak and Greger teaches all the limitations of claim 1, and further teaches wherein the tray comprises a channel (Greger 38) with a plurality of stop positions (Greger; the detachable tray can be pulled out to a plurality of different positions; Fig. 1), and wherein the detachable tray comprises an attachment rib (Greger 44) configured to fit within the channel of the base tray and engage with the stop positions to adjust the position of the detachable tray relative to the second seat assembly (Greger Figs. 1, 3 and 4), but is silent as to the base tray of the embodiment of Figs. 1, 3 and 4 comprising the channel and the detachable tray comprising the attachment rib. However, Greger states that the arrangement of the parts could be reversed such that the base tray comprises the channel and the detachable tray comprises the attachment rib (Greger [0018]). Therefore, it would have been obvious to one for ordinary skill in the art, at the time of filing, to try reversing the parts shown in the drawings such that the base tray comprises the channel and the detachable tray comprises the attachment rib, with the reasonable 
Claim 6, Kostyniak further teaches wherein the first seat assembly comprises a children's highchair (Fig. 2).
Claim 8, Kostyniak further teaches wherein the second seat assembly comprises a booster seat ([0026]; Fig. 3).
Claim 9, Kostyniak further teaches wherein the booster seat is configured for removable attachment with a highchair (Figs. 1-3), whereby the booster seat is usable3Serial No.: 16/782,174 Attorney Docket No.: 2K08.1-633in a first configuration in combination with the highchair and in a second configuration independent of the highchair (Figs. 1-3).
Claim 10, Kostyniak further teaches a backrest 14 extending upward from a back portion of the first seating surface between the first and second shoulder portions (back portion of 11; Fig. 2).
Claims 11-14, 17, 19-25, 28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) in view of Treen et al. (US 20030067198) (‘Treen’) and further in view of Boney (GB 2368274).
Claim 11, Kostyniak teaches a child seat for supporting a child above a support surface, the child seat comprising:
a frame 2 configured to rest on a floor ([0019]; Fig. 1), the frame comprising a front frame member (front portion of frame 2; Fig. 1) and a back member (back portion of frame 2; Fig. 1);

a second seat assembly 20 comprising a second seating surface 21, first and second shoulder portions (each labeled 23), and a downwardly extending skirt (22, 24, 29), wherein the downwardly extending skirt is configured to extend partially around the first seating surface and the first and second shoulder portions of the first seat assembly (Figs. 3-5), wherein the second seat assembly is configured to rest on a separate support surface when the second seat assembly is decoupled from the first seat assembly ([0026]; Figs. 3-5); and
a non-detachable base tray (39; note that the base tray may be pivotally coupled to the seat [0023], which is identical to applicant’s definition of non-detachable in applicant’s specification [0090]) having a first arm pivotally coupled to the second seat assembly first shoulder portion [0023] and a second arm coupled to the second seat assembly second shoulder portion ([0023]; Fig. 1); and
wherein the pivotal coupling between the first arm of the base tray and the second seat assembly first shoulder portion allows the second arm of the base tray to pivot away from the second seat assembly ([0023]; Fig. 1).
Although, Kostyniak contemplates various embodiments of the tray potentially comprising removable attaching means (Kostyniak [0023]), Kostyniak is unclear as to the second arm releasably coupled to the second seat assembly second shoulder portion, and a detachable tray configured for detachable coupling with the base tray 
However, Greger teaches a child seat comprising a base tray 22 having a second arm (right side of 22; Figs. 1 and 3) being releasably coupled to a second shoulder portion of the second seat assembly ([0016], [0022]), and a release mechanism configured for user actuation to disengage a releasable coupling between the second arm of the base tray and the second shoulder portion of the second seat assembly (coupling mechanism [0016], [0022]), sand a detachable tray 32 configured for detachable coupling with the base tray ([0020]-[0021]; Fig. 1), whereby the detachable tray can be attached to and removed from the base tray ([0020]-[0021]; Fig. 1), and whereby the detachable tray is adjustably positionable 2Serial No.: 16/782,174Attorney Docket No.: 2K08.1-633relative to the seat assembly when the detachable tray is attached to the base tray ([0020]-[0021]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the child seat such that the second arm is releasably coupled to the second seat assembly second shoulder portion, and a detachable tray configured for detachable coupling with the base tray whereby the detachable tray can be attached to and removed from the base tray; and wherein the pivotal coupling between the first arm 
Further, Treen teaches a child seat comprising a first seat assembly comprising a downwardly extending skirt 124 being configured to extend entirely around a first seating surface and first and second shoulder portions of the first seat assembly (Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the downwardly extending skirt of Kostyniak to include a front portion such that the downwardly extending skirt is configured to extend entirely around the first seating surface and the first and second shoulder portions of the first seat assembly, with the reasonable expectation of further stabilizing the first seat assembly when used independently.
Further, Boney teaches a detachable tray that is configured for hanging on at least one of a front frame member and a back frame member (Boney Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the detachable tray being configured for hanging on at least one of a front frame member and a back frame member, with the reasonable expectation of further preventing the detachable tray from being misplaced.
In the event that applicant disagrees that Kostyniak teaches a base tray that is non-detachable, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of the invention to form the base tray being non-detachable from the seat, with the reasonable expectation of increasing the structural Howard v. Detroit Stove Works, 150 U.S. 164 (1893). See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form “a single integral and gaplessly continuous piece.” Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Claim 12, Kostyniak, Greger and Treen teach all the limitations of claim 12 as above. Kostyniak does not teach a detachable tray. However, Greger teaches a detachable tray that is adjustable relative to the seat assembly when the detachable 
Claim 13, as modified above, the combination of Kostyniak, Greger and Treen teaches all the limitations of claim 1, and further teaches wherein the tray comprises a channel (Greger 38) with a plurality of stop positions (Greger; the detachable tray can be pulled out to a plurality of different positions; Fig. 1), and wherein the detachable tray comprises an attachment rib (Greger 44) configured to fit within the channel of the base tray and engage with the stop positions to adjust the detachable tray relative to the second seat assembly (Greger Figs. 1, 3 and 4), but is silent as to the base tray of the embodiment of Figs. 1, 3 and 4 comprising the channel and the detachable tray comprising the attachment rib. However, Greger states that the arrangement of the parts could be reversed such that the base tray comprises the channel and the detachable tray comprises the attachment rib (Greger [0018]). Therefore, it would have been obvious to one for ordinary skill in the art, at the time of filing, to try reversing the parts shown in the drawings such that the base tray comprises the channel and the detachable tray comprises the attachment rib, with the reasonable expectation of obtaining a similar arrangement and function of the tray of Figs. 1, 3 and 4 (Greger [0018]).
Claim 14, as modified above, the combination of Kostyniak, Greger and Treen teaches all the limitations of claim 1, and further teaches a release mechanism 
Claim 17, Kostyniak further teaches wherein the first seat assembly comprises a children's highchair (Fig. 2).
Claim 19, Kostyniak further teaches wherein the second seat assembly comprises a booster seat (Fig. 3).
Claim 20, Kostyniak further teaches wherein the booster seat is configured for removable attachment with a highchair (Figs. 1-3), whereby the booster seat is usable3Serial No.: 16/782,174 Attorney Docket No.: 2K08.1-633in a first configuration in combination with the highchair and in a second configuration independent of the highchair (Figs. 1-3).
Claim 21, Kostyniak further teaches a backrest 14 extending upward from a back portion of the first seating surface between the first and second shoulder portions (back portion of 11; Fig. 2).
Claim 22, Kostyniak teaches a child seat for supporting a child above a support surface, the child seat comprising:
a frame 2 configured to rest on a floor ([0019]; Fig. 1), the frame comprising a front frame member (front portion of frame 2; Fig. 1) and a back member (back portion of frame 2; Fig. 1);
a seat assembly 20 comprising a seating surface 21, a downwardly extending skirt (22, 24, 29), a first seat coupling element (overhang portions formed by 24; Fig. 4) on a first side of the seating surface (Fig. 3), and a second seat coupling element (overhang portions formed by 24 on the other side; Fig. 3) on an opposite 
a non-detachable base tray (39; note that the base tray may be pivotally coupled to the seat [0023], which is identical to applicant’s definition of non-detachable in applicant’s specification [0090]) having a first tray coupling element pivotally coupled to the first seat coupling element ([0023]; Fig. 3), whereby the base tray can pivot away from the seat assembly ([0023]; Fig. 3).
Kostyniak does not teach a second tray coupling element detachably coupled to the second seat coupling element such that the base tray pivots away from the seat assembly when the second tray coupling element is detached from the second seat coupling element, and a detachable tray configured for selective attachment to and removal from the base tray, wherein the base tray can pivot away from the seat assembly with or without the detachable tray attached to the base tray, and wherein the downwardly extending skirt is configured to rest on a support surface.
However, Greger teaches a child seat comprising tray coupling elements for detachably coupling a base tray to a seat ([0016], [0022]); Figs. 1 and 3), and a detachable tray 32 configured for selective attachment to and removal from the base tray ([0020]-[0021]; Fig. 1), wherein the base tray can be removed from the seat assembly with or without the detachable tray attached to the base tray ([0020]-[0021]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the child seat comprising a second tray coupling element detachably coupled to the second seat coupling element such that the base tray pivots 
In the event that applicant disagrees that Kostyniak teaches a base tray that is non-detachable, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of the invention to form the base tray being non-detachable from the seat, with the reasonable expectation of increasing the structural stability of the base tray on the seat by coupling the base tray to the seat using known methods, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing 
Claim 23, as modified above, the combination of Kostyniak, Greger and Treen teaches all the limitations of claim 1, and further teaches wherein the detachable tray is adjustably repositionable relative to the base tray when attached thereto ([0016]-[0018]; Fig. 1).
Claim 24, as modified above, the combination of Kostyniak and Greger teaches all the limitations of claim 1, and further teaches wherein the tray comprises a channel (Greger 38) with a plurality of stop positions (Greger; the detachable tray can be pulled out to a plurality of different positions; Fig. 1), and wherein the detachable tray comprises an attachment rib (Greger 44) configured to fit within the channel of the base tray and engage with the stop positions to adjust the detachable tray relative to the second seat assembly (Greger Figs. 1, 3 and 4), but is silent as to the base tray of the embodiment of Figs. 1, 3 and 4 comprising the channel and the detachable tray comprising the attachment rib. However, Greger states that the arrangement of the parts could be reversed such that the base tray comprises the channel and the 
Claim 25, as modified above, the combination of Kostyniak, Greger and Treen teaches all the limitations of claim 1, and further teaches a release mechanism configured for user actuation to disengage a releasable coupling between the second arm of the base tray and the second shoulder portion of the second seat assembly (coupling mechanism [0016], [0022]).
Claim 28, Kostyniak further teaches wherein the seat assembly comprises a children's highchair (Figs. 1 and 2).  
	Claim 30, Kostyniak further teaches wherein the seat assembly comprises a booster seat (Figs. 1 and 3).
  Claim 31, Kostyniak further teaches wherein the booster seat is configured for removable attachment with a highchair (Figs. 1-3), whereby the booster seat is usable3Serial No.: 16/782,174 Attorney Docket No.: 2K08.1-633in a first configuration in combination with the highchair and in a second configuration independent of the highchair (Figs. 1-3).
Claim 32, Kostyniak further teaches a backrest 14 extending upward from a back portion of the first seating surface between the first and second shoulder portions (back portion of 11; Fig. 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) as above and further in view of Asbach (US 20050242632).
Claim 3, Kostyniak and Greger teach all the limitations of claim 1 as above. Kostyniak is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Asbach teaches a tray 274 comprising an auxiliary tray 290 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 290 is capable of sliding in and out of 274; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) as above and further in view of Connery (US 7011363).
Claim 3, Kostyniak and Greger teach all the limitations of claim 1 as above. Kostyniak is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Connery teaches a tray 2000 comprising an auxiliary tray 2151 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 2151 is capable of sliding in and out of 2000; Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) as above and further in view of Bearup (US 20090206639).
Claim 4, Kostyniak and Greger teach all the limitations of claim 1 as above. Kostyniak is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Bearup teaches a removable liner 47 configured for nesting placement over an upper surface of the detachable tray (Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly (Bearup [0048]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) as above and further in view of Devault et al. (US 7992714) (‘Devault’).
Claim 4, Kostyniak and Greger teach all the limitations of claim 1 as above. Kostyniak is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Devault teaches a removable liner 58 configured for nesting placement over an upper surface of the detachable tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly.
Claims 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) as above and further in view of Boney (GB 2368274).
Claim 7, Kostyniak further teaches wherein the highchair comprises a frame member 2b, but is silent as to the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray. However, Boney teaches a frame member 16 comprising a hanging tab (50; Figs. 3) upon which a detachable tray 14 may be hung for storage when removed from the base tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray, with the reasonable expectation of storing the tray when not in use.
Claim 29, Kostyniak further teaches wherein the highchair comprises a frame member 2b, but is silent as to the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray. However, Boney teaches a frame member 16 comprising a hanging tab (50; Figs. 3) upon which a detachable tray 14 may be hung for storage when removed from the base tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray, with the reasonable expectation of storing the tray when not in use.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US .
Claim 15, Kostyniak, Greger and Treen teach all the limitations of claim 11 as above. Kostyniak is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Asbach teaches a tray 274 comprising an auxiliary tray 290 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 290 is capable of sliding in and out of 274; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claim 26, Kostyniak, Greger and Treen teach all the limitations of claim 22 as above. Kostyniak is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Asbach teaches a tray 274 comprising an auxiliary tray 290 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 290 is capable of sliding in and out of 274; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) and Treen et al. (US 20030067198) (‘Treen’) as above and further in view of Connery (US 7011363).

Claim 26, Kostyniak, Greger and Treen teach all the limitations of claim 22 as above. Kostyniak is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Connery teaches a tray 2000 comprising an auxiliary tray 2151 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 2151 is capable of sliding in and out of 2000; Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403)  and Treen et al. (US 20030067198) (‘Treen’) as above and further in view of Bearup (US 20090206639).
Claim 16, Kostyniak, Greger and Treen teach all the limitations of claim 11 as above. Kostyniak is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Bearup teaches a removable liner 47 .
Claims 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) and Treen et al. (US 20030067198) (‘Treen’) as above and further in view of Devault et al. (US 7992714) (‘Devault’).
Claim 16, Kostyniak, Greger and Treen teach all the limitations of claim 11 as above. Kostyniak is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Devault teaches a removable liner 58 configured for nesting placement over an upper surface of the detachable tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly.
Claim 27, Kostyniak, Greger and Treen teach all the limitations of claim 22 as above. Kostyniak is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Devault teaches a removable liner 58 configured for nesting placement over an upper surface of the detachable tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostyniak et al. (US 20130241248) (‘Kostyniak’) in view of Greger (US 20030197403) and Treen et al. (US 20030067198) (‘Treen’) as above and further in view of Boney (GB 2368274).
Claim 18, Kostyniak further teaches wherein the highchair comprises a frame member 2b, but is silent as to the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray. However, Boney teaches a frame member 16 comprising a hanging tab (50; Figs. 3) upon which a detachable tray 14 may be hung for storage when removed from the base tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray, with the reasonable expectation of storing the tray when not in use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635